Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 1 of 11



                             IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION


  GRANT HUBBARD, ERIC KALISNIKOW,
  JAMES DIAZ, and CORY BIGHAM, Each
  Individually and on Behalf of All Others
  Similarly Situated

         Plaintiffs,


  vs.                                Case No.


  JERRY’S SEAMLESS GUTTERING INC.,
  and JEROME KRECZMER

         Defendants.


                       ORIGINAL COMPLAINT—COLLECTIVE ACTION


         COME NOW Plaintiffs Grant Hubbard, Eric Kalisnikow, James Diaz and Cory Bigham,

  each individually and on behalf of all others similarly situated (collectively “Plaintiffs”), by and

  through their attorneys, file this Original Complaint—Collective Action (“Complaint”) against

  Defendants Jerry’s Seamless Guttering Inc., and Jerome Kreczmer (hereinafter collectively

  referred to as “Defendants”), do hereby state and allege as follows:

                        I.                  PRELIMINARY STATEMENTS

         1.      This is an action brought by Plaintiffs against Defendants for violations of the

  overtime provisions of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”) for

  declaratory judgment, monetary damages, liquidated damages, prejudgment interest, and a

  reasonable attorney’s fee and costs, as a result of Defendants’ failure to pay Plaintiffs and all



                                                  Page 1 of 11
                        Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                           U.S.D.C. (S.D. Fla.) No.
                                   Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 2 of 11



  other gutter installers lawful and proper overtime compensation for all hours worked in excess of

  forty (40) per week, as required by the FLSA.

         2.        Upon information and belief, for at least three years prior to the filing of this

  Complaint, Defendants have willfully and intentionally committed violations of the FLSA as

  described, infra.

                         II.                  JURISDICTION AND VENUE

         3.        The United States District Court for the Southern District of Florida has subject

  matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this suit raises

  federal questions under the FLSA.

         4.        Defendants conduct business within the State of Florida, providing gutter sales,

  installation, and repair services within the State of Florida.

         5.        Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and (c)(2),

  because the State of Florida has personal jurisdiction over Defendants, and Defendants therefore

  “reside” in Florida.

         6.        The acts complained of herein were committed and had their principal effect

  against Plaintiffs within the West Palm Beach Division of the Southern District of Florida;

  therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                  III.                  THE PARTIES

         7.        Plaintiff Grant Hubbard (“Hubbard”) is an individual and resident of Bexar

  County, Texas.

         8.        Plaintiff Eric Kalisnikow (“Kalisnikow”) is an individual and resident of Bexar

  County, Texas.




                                                   Page 2 of 11
                         Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                            U.S.D.C. (S.D. Fla.) No.
                                    Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 3 of 11



          9.      Plaintiff James Diaz (“Diaz”) is an individual and resident of Palm Beach County,

  Florida.

          10.     Plaintiff Cory Bigham (“Bigham”) is an individual and resident of Palm Beach

  County, Florida.

          11.     Defendant Jerry’s Seamless Guttering Inc. (“Jerry’s Seamless Guttering”), is a

  Florida for-profit corporation, and may receive service of process through its registered agent for

  service of process, Jerome Kreczmer, at 1985 NW 10 Street, Delray Beach, Florida 33445.

          12.     Upon reasonable information and belief, Defendant Jerome Kreczmer

  (“Kreczmer”) is an individual and resident of Palm Beach County, Florida.

          13.     Defendant Kreczmer is the owner, member, and officer of Jerry’s Seamless

  Guttering.

          14.     Defendant Kreczmer operates as an employer alongside Jerry’s Seamless

  Guttering, and had the power to hire and fire Plaintiffs, supervised Plaintiffs’ work and

  determined Plaintiffs’ work schedules, duties and tasks, and made decisions regarding Plaintiffs’

  pay, or lack thereof.

          15.     Defendant Jerry’s Seamless Guttering was at all times relevant hereto operated as

  a single joint enterprise by and with Defendant Kreczmer, with centralized policies, particularly

  regarding pay, being applied to all employees and with unified control and management.

          16.     Defendants acted jointly as “employers” within the meanings set forth in the

  FLSA, and were, at all times relevant to the allegations in this Original Complaint, the employers

  of Plaintiff.




                                                    Page 3 of 11
                          Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                             U.S.D.C. (S.D. Fla.) No.
                                     Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 4 of 11



          17.     Defendants have unified operational control and management, as well as control

  over employees, including shared power to supervise, hire and fire, establish wages and wage

  policies, and set schedules for their employees through unified management.

          18.     As a result of this unified operation, control, management, and ownership, with

  the authority to establish wages and pay policies, Defendants operate as a single enterprise.

                          IV.                  FACTUAL ALLEGATIONS

          19.     Defendants operate a gutter sales, installation, and repair company based in

  Delray Beach, Florida, under the name of Jerry’s Seamless Guttering.

          20.     Within the three years preceding the filing of this Complaint, Defendants

  continuously employed at least four employees, such as installers.

          21.     Defendants are and have been engaged in interstate commerce as that term is

  defined under the FLSA, and have during each of the three years preceding the filing of this

  Original Complaint had at least two employees that handle, sell, or otherwise work on goods or

  materials that have been moved in or produced for interstate commerce.

          22.     Defendants’ annual gross volume of sales made or business done is not less than

  $500,000.00 (exclusive of excise taxes at the retail level that are separately stated) in each of the

  three years preceding the filing of this Original Complaint.

          23.     Plaintiff Hubbard was employed by Defendants from February of 2014 through

  December of 2018 as a gutter installer.

          24.     Plaintiff Kalisnikow was employed by Defendants from February of 2014 through

  December of 2018 as a gutter installer.

          25.     Plaintiff Diaz was employed by Defendants from June of 2015 through April of

  2019 as a gutter installer.

                                                  Page 4 of 11
                        Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                           U.S.D.C. (S.D. Fla.) No.
                                   Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 5 of 11



          26.         Plaintiff Bigham was employed by Defendants from 2014 through 2017 as a

  gutter installer.

          27.         Plaintiffs performed gutter sales, installation, repairs, and other duties incidental

  to gutter sales and installation on Defendants’ behalf.

          28.         Plaintiffs performed gutter repair and installation services for Defendants solely

  within the State of Florida.

          29.         Defendants paid Plaintiffs and other similarly situated gutter installers a per job

  commission of 23-25% of the amount of each job, which went to the crew working the job and

  was split amongst them.

          30.         Defendants made deductions for federal and state taxes from each of Plaintiffs’

  pay checks in each pay period.

          31.         Defendants never paid Plaintiffs or other similarly situated gutter installers an

  overtime premium for any hours they worked in excess of forty (40) in any given workweek.

          32.         In at least one workweek, Plaintiffs performed their repair and installation duties

  for more than forty (40) hours per week.

                          V.         REPRESENTATIVE ACTION ALLEGATIONS

          33.         Plaintiffs bring this claim for relief for violation of the FLSA as a collective action

  pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

          34.         Plaintiffs bring their FLSA claims on behalf all gutter installers of Defendants at

  any time within the applicable statute of limitations period, who were denied a proper overtime

  premium of one and one-half (1.5) times their regular rate for all hours worked in excess of forty

  (40) per week and who are entitled to payment of the following types of damages:




                                                         Page 5 of 11
                               Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                                  U.S.D.C. (S.D. Fla.) No.
                                          Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 6 of 11



         A.      Payment for all hours worked, including payment of a lawful overtime premium

  for all hours worked for Defendants in excess of forty (40) hours in each workweek;

         B.      Liquidated damages; and

         C.      A reasonable attorney’s fee and costs.

         35.     In conformity with the requirements of FLSA Section 16(b), Plaintiffs have

  attached hereto as Exhibits A, B, C, and D their written Consents to Join this lawsuit.

         36.     The relevant time period dates back three years from the date on which Plaintiffs’

  Original Complaint—Collective Action was filed and continues forward through the date of

  judgment pursuant to 29 U.S.C. § 255(a).

         37.     The members of the proposed FLSA collective category of all gutter installer

  employees are similarly situated in that they share these traits:

         A.      They were paid per job commission;

         B.      They performed same or similar job duties;

         C.      They recorded their time in the same manner; and

         D.      They were subject to Defendants’ common practice of not paying a lawful

  overtime premium for all hours worked over forty (40) hours per workweek.

         38.     Plaintiffs are unable to state the exact number of the members of the proposed

  FLSA collective group but believe that the group exceeds thirty (30) persons.

         39.     Defendants can readily identify the members of the Section 16(b) collective

  group. The names, physical addresses, electronic mailing addresses and phone numbers of the

  FLSA collective action members are available from Defendants, and a Court-approved Notice

  should be provided to the FLSA collective action members via first class mail, email and text

  message to their last known physical and electronic mailing addresses and cell phone numbers as

                                                  Page 6 of 11
                        Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                           U.S.D.C. (S.D. Fla.) No.
                                   Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 7 of 11



  soon as possible, together with other documents and information descriptive of Plaintiffs’ FLSA

  claims.

                                  VI.    FIRST CLAIM FOR RELIEF
                              (Individual Claims for Violation of the FLSA)

            40.   Plaintiffs repeat and re-allege paragraphs 1-39 of this Complaint as if fully set

  forth in this section.

            41.   Plaintiffs individually assert claims for damages and declaratory relief pursuant to

  the FLSA.

            42.   During Plaintiffs’ tenure with Defendants, Defendants misclassified each of them

  as exempt from overtime compensation.

            43.   At all relevant times, Defendants have been, and continue to be, an enterprise

  engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

            44.   At all relevant times, Defendants were Plaintiffs’ “employer” within the meaning

  of the FLSA, 29. U.S.C. § 203.

            45.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to pay all

  employees one and one-half (1.5) times their regular wages for all hours worked over forty (40)

  hours in a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

  and all accompanying Department of Labor regulations.

            46.   Despite the entitlement of each Plaintiff to overtime payments under the FLSA,

  Defendants failed to pay any Plaintiff an overtime rate of one and one-half (1.5) times his regular

  rate of pay for all hours worked over forty (40) in each one-week period.

            47.   Defendants’ conduct and practices, as described above, were willful, intentional,

  unreasonable, arbitrary and in bad faith.


                                                     Page 7 of 11
                           Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                              U.S.D.C. (S.D. Fla.) No.
                                      Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 8 of 11



          48.     By reason of the unlawful acts alleged herein, Defendants are liable to individual

  Plaintiffs for, and Plaintiffs seek, unpaid overtime wages, liquidated damages, and costs,

  including reasonable attorneys’ fees, for all violations that occurred within the three years prior

  to the filing of this Complaint, as provided by the FLSA.

          49.     Alternatively, should the Court find that Defendants acted in good faith in failing

  to pay each Plaintiff as provided by the FLSA, Plaintiffs are entitled to an award of prejudgment

  interest at the applicable legal rate.

                                 VII. SECOND CLAIM FOR RELIEF
                           (Collective Action Claim for Violation of the FLSA)

          50.     Plaintiffs repeat and re-allege paragraphs 1-39 of this Complaint as if fully set

  forth in this section.

          51.     Plaintiffs bring this collective action on behalf of themselves and all other gutter

  installers of Defendants within the three years preceding the filing of this Complaint to recover

  monetary damages owed by Defendants to Plaintiffs and members of the putative collective for

  unpaid overtime compensation for all the hours they worked in excess of forty (40) each week.

          52.     Plaintiffs bring this action on behalf of themselves and all other gutter installer

  employees, former and present, who were and/or are affected by Defendants’ willful and

  intentional violation of the FLSA.

          53.     29 U.S.C. § 206 and 29 U.S.C. § 207 require employers to pay employees one and

  one-half (1.5) times the employee’s regular rate for all hours that the employee works in excess

  of forty (40) per week.

          54.     Like Plaintiffs, other gutter installer employees regularly worked more than forty

  (40) hours in a week.


                                                     Page 8 of 11
                           Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                              U.S.D.C. (S.D. Fla.) No.
                                      Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 9 of 11



         55.     Defendants failed to pay these workers at the proper overtime rate for all hours

  worked in excess of forty (40) hours in a week, despite their entitlement thereto.

         56.     Because these employees are similarly situated to Plaintiffs, and are owed lawful

  overtime compensation for the same reasons, the proposed collective is properly defined as:

                     All gutter installer employees within the past three years.

         57.     Defendants’ conduct and practices, as described above, have been and are willful,

  intentional, unreasonable, arbitrary and in bad faith.

         58.     By reason of the unlawful acts alleged in this Complaint, Defendants are liable to

  Plaintiffs and all those similarly situated for, and Plaintiffs and all those similarly situated seek,

  unpaid overtime wages, liquidated damages, and costs, including a reasonable attorney’s fee, as

  provided by the FLSA.

         59.     Alternatively, should the Court find that Defendants acted in good faith in failing

  to pay Plaintiffs and all those similarly situated as provided by the FLSA, Plaintiffs and all those

  similarly situated are entitled to an award of prejudgment interest at the applicable legal rate.

                                    VIII. PRAYER FOR RELIEF

         WHEREFORE, premises considered, Plaintiffs respectfully pray that each Defendant be

  summoned to appear and to answer herein and for declaratory relief and damages as follows:

         A.      A declaratory judgment that Defendants’ practices alleged herein violate the

  FLSA, and its relating regulations;

         B.      That Defendants be required to account to Plaintiffs, the collective members, and

  the Court for all of the hours worked by them and all monies paid to them;

         C.      A declaratory judgment that Defendants’ practices alleged herein violate the

  FLSA and attendant regulations at 29 C.F.R. §516 et seq.;

                                                  Page 9 of 11
                        Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                           U.S.D.C. (S.D. Fla.) No.
                                   Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 10 of 11



          D.      Certification of, and proper notice to, together with an opportunity to participate

   in the litigation, all qualifying current and former employees;

          E.      Judgment for damages for all unpaid overtime compensation under the FLSA and

   attendant regulations at 29 C.F.R. §516 et seq.;

          F.      Judgment for liquidated damages pursuant to the FLSA and attendant regulations

   at 29 C.F.R. §516 et seq., in an amount equal to all unpaid overtime compensation owed to

   Plaintiffs and members of the collective during the applicable statutory period;

          G.      For a reasonable attorney’s fee, costs and pre-judgment interest; and

          H.      Such other and further relief as this Court may deem necessary, just and proper.

   Dated this 20th day of December, 2019.


                                                            Respectfully submitted,

                                                            PLAINTIFFS GRANT HUBBARD,
                                                            ERIC KALISNIKOW, JAMES DIAZ,
                                                            and CORY BIGHAM, Each Individually
                                                            and on Behalf of All Others Similarly
                                                            Situated

                                                            /s/ C. RYAN MORGAN
                                                            C. Ryan Morgan, Esq.
                                                            Fla. Bar No. 0015527
                                                            rmorgan@forthepeople.com
                                                            MORGAN & MORGAN, P.A.
                                                            20 North Orange Avenue, Suite 1600
                                                            Orlando, Florida 32801
                                                            Telephone: (407) 420-1414
                                                            Facsimile: (407) 245-3401
                                                            Local Counsel for Plaintiffs

                                                            Blake Hoyt
                                                            Pro hac vice motion forthcoming
                                                            blake@sanfordlawfirm.com
                                                            SANFORD LAW FIRM, PLLC
                                                            One Financial Center
                                                            650 South Shackleford Road, Suite 411
                                                 Page 10 of 11
                        Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                           U.S.D.C. (S.D. Fla.) No.
                                   Original Complaint—Collective Action
Case 9:19-cv-81705-XXXX Document 1 Entered on FLSD Docket 12/20/2019 Page 11 of 11



                                                       Little Rock, Arkansas 72211
                                                       Telephone: (501) 221-0088
                                                       Facsimile: (888) 787-2040
                                                       Counsel for Plaintiffs




                                            Page 11 of 11
                   Grant Hubbard, et al. v. Jerry’s Seamless Guttering, Inc., et al.
                      U.S.D.C. (S.D. Fla.) No.
                              Original Complaint—Collective Action
